Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination provided in the independent claim is not anticipated nor would it have been obvious in view of the prior art. Specifically, the prior art does not teach at least three thermal storage energy banks separated by insulation being fed in parallel with a first heat transfer fluid and being fed in series with a second heat transfer fluid, each of the thermal energy storage bank comprising a different thermal storage material having a different transition temperature, and a controller feeding the first heat transfer fluid based on the transition temperature of thermal transfer materials. Im (U.S. Patent No. 5,445,213), considered the closest prior art, teaches providing thermal energy storage banks (Cp1,Cp2,Cpn, fig 3) fed in a parallel with a heat transfer fluid and having thermal storage material of different transition temperatures, however, Im fails to disclose providing a second heat transfer fluid being feeding the energy storage banks in series, the thermal storage materials of the energy banks being different, or wherein the energy storage banks are separated by insulation. The prior art does not render this obvious and thus the claim is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763